Title: To James Madison from Alexander Ferron, 29 October 1804 (Abstract)
From: Ferron, Alexander
To: Madison, James


29 October 1804, Baltimore. “Mr. John Hollins of this place, has handed me a letter received from your Office, relative to a small claim for British spoliation, which after the first of Novr. becomes payable at the Department of State. As stated in the Document transmitted by Mr. Hollins, the property was on board a Sloop Dove, Isaacs Master, condemned in St. Kitts, and the award for the part now claimed made by the Commissioners. The purport of the present address is, to request information whether Mr. Irving has sent in the proper Voucher, and if so, whether a Simple order from me will be Sufficient to receive the money, or if a Power of Attorney will be necessary.” Adds in a postscript: “Be pleased to address to Alexr. Ferron No. 8 Calvert str. Balte.”
